DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-11, 13-14, and 16 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Dillmann et al (US 2014/0036411).
Regarding claim 1, Dillmann discloses an electrical energy storage device (Fig. 1, 1), comprising at least one electrical component (Fig. 1, 5) and a busbar (Fig. 1, 14) for electrical power distribution (Fig. 2), wherein at least a first contact side and/or at least a second contact side of the electrical component is connected to the busbar by a contact element (Fig. 1, side 10 connected to 14 via 22), and wherein the contact element is formed at least partially as a mesh (0045])..  
Regarding claim 2, Dillmann further discloses that the contact element surrounds the electrical component at least partially and/or is bended (Fig. 1, 14 partially surrounds and bends to 14A).  
Regarding claim 3, Dillmann further discloses that the mesh is configured as a plain weave-like structure (Fig. 1, 22 at 28).  
Regarding claim 5, Dillmann further discloses that the contact element is adhesively connected to the first contact side, the second contact side and/or the busbar (Fig. 1, 30; solder [0047]).
Regarding claim 8, Dillmann further discloses that the contact element contacts several first contact sides and/or several second contact sides of different electrical components to the busbar (Fig. 2, multiple 5/6/7, connected to busbar).  
Regarding claim 9, Dillmann further discloses that the complete contact element is formed as mesh (Fig. 1, 22 is a mesh) or - a bended region is formed as mesh (not required due to “or”) and/or - a region of the contact element connected to the first contact side and/or to the second contact side is formed as mesh (not required due to “or”).  
Regarding claim 10, Dillmann further discloses that the busbar is at least partially covered by an isolation layer (Fig. 1, 21).
Regarding claim 11, Dillmann further discloses that the busbar comprises a first conductive layer (Fig. 1, right side of 14) and a second conductive layer (Fig. 1, 14A), wherein a further isolation layer (Fig. 1, 21) is arranged between the first conductive layer and the second conductive layer (Fig. 1, 21 is between 14A and 14 in a path from multiple parts of 14A to parts of 14).  
Regarding claim 13, Dillmann further discloses that the contact element is at least partially coated with an additional isolation layer (Fig. 1, bottom of 22 has 21 layer on it).  
Regarding claim 14, Dillmann discloses an electrical energy storage device (Fig. 1, 1) having several capacitors as electrical components (Fig. 2, 5/6/7), wherein first contact sides and/or second contact sides of the capacitors are connected to each other by a contact element (Fig. 1, 10 to 14 via 22), wherein the contact element is formed at least partially as a mesh ([0045]).  
Regarding claim 16, Dillmann further discloses that the electrical component is directly arranged on the isolation layer (Fig. 1, 5 makes direct contact with 21).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillmann et al (US 2014/0036411) in view of OTA et al (US 2016/0308218).
Regarding claim 4, Dillmann fails to fully teach the claim limitations.
OTA teaches that the mesh (Fig. 2A, 210) is made from first wires and/or second wires (Fig. 2A, 211 left and right vs up and down), wherein the first wires extend parallel to each other and the second wires extend parallel to each other (Fig. 2A), wherein the first wires and the second wires cross each other at crossing points (Fig. 3B, intersections), wherein an angle between the first wires and the second wires in the crossing point has a value between 40º to 120º (Fig. 3B, about 90).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OTA to the invention of Dillmann, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 6, Dillmann fails to fully teach the claim limitations.
OTA teaches that the mesh (Fig. 2B, 210) is made from first wires and/or second wires (Fig. 2B, 21) having a thickness between 0.1 and 1 mm (0.137mm [0161]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OTA to the invention of Dillmann, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 7, Dillmann fails to fully teach the claim limitations.
OTA teaches that a width assigned to an open area (Fig. 2A, 212) of the mesh (Fig. 2A, 210) has a value between 0.5 mm and 2.0 mm (1.27mm [0161]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OTA to the invention of Dillmann, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 12, Dillmann fails to fully teach the claim limitations.
OTA teaches that the mesh (Fig. 2A, 210) is made from copper having a purity that is larger than 95% (when constructed of pure copper [0088]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of OTA to the invention of Dillmann, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848